DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent France Application No. 1255011, filed on March 31, 2012.  Furthermore, acknowledgment is made of applicant’s claim international stage Application No. PCT/FR2013/051217, filed on March 30, 2013.

Status of Claims
This Office Action is responsive to the Patent Board Decision filed on July 8, 2021. Claims 12 and 17-25 are presently pending in this application. 
As directed the previous 35 U.S.C. 103(a) rejection over Pardonge et al (WO 2010/142900) in view of Pairis (U.S. Pub. No. 2005/0103742) of claims 12 and 20-25, and the previous 35 U.S.C. 103(a) rejection over Pardonge et al (WO 2010/142900) in view of Pairis (U.S. Pub. No. 2005/0103742) further in view of Fuchs (U.S. Patent No. 6,179,164) of claims 17-19, were reversed. Thus, the application is in condition for allowance. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                    
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim limitations “opening means” of claim 12, “movable support means” of claim 20, “blocking means” of claim 20 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a placeholder “means”, coupled with functional language: 
“opening an individual reservoir each time the device is actuated”, 
“adapted to move one of the at least one individual reservoir against said opening means on each actuation”, 
“released by the user inhaling”, 
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12, 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “opening means” may be, for example, a perforator, cutter needle, and equivalents thereof;
The “moveable support means” may be, for example, a member that is pivotally mounted on the body and equivalents thereof;
The “blocking means” is not shown in the disclosure by is described in WO 2009/077700 and WO 2009/136098, and they are thus incorporated in the present description by way of reference and therein show the “blocking means” as a blocking element (110; Figs. 5-6) and equivalents thereof.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Pardonge et al (WO 2010/142900 A1 wherein U.S. Publication No. 2012/0048269 is relied upon for translation; hereinafter: “Pardonge”) discloses a powder inhalation device comprising a main body (10; Fig. 1; ¶ 0021), said device including at least one individual reservoir (blister strip, ¶ 0044) containing a single dose of powder (Abstract), opening means (80; Fig. 1) being provided for opening one of the at least one individual reservoir each time the device is actuated (Abstract), an upper body (Fig. 2) being mounted in stationary manner on said main body (Fig. 1), said upper body receiving a mouthpiece (A Fig. A, annotated below) that defines a dispenser orifice (15; Fig. 1-2), said device including an inhalation trigger system (60, 61, 100, 101, 110) that comprises a deformable air chamber (61; Fig. 1) that co-operates with said mouthpiece, and a trigger element (101; Fig. 1) that co-operates with said air chamber, such that during inhalation through said mouthpiece, said air chamber is deformed and said trigger element actuates said opening means(¶¶ 0046-0048), such that during inhalation through the mouthpiece, a reservoir 

    PNG
    media_image1.png
    572
    824
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 8 of Pardonge.

    PNG
    media_image2.png
    595
    708
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 4 of Pardonge.
Pardonge fails to disclose or render obvious the powder inhalation device wherein, during assembly, said deformable lip co-operates initially with said top edge portion, so as to guarantee that said deformable lip is guided over said bottom edge portion where sealing is achieved after assembly, such that the deformable lip is radial offset while in a sealing configuration to achieve said seal, as recited in independent claim 12. 
Prior art of record Pairis (U.S. Pub. No. 2005/0103742) and Fuchs (U.S. Patent No. 6,179,164) alone or in combination fail to remedy the deficiencies of Pardonge. Therefore, independent claim 12, and claims 17-25 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ELLIOT S RUDDIE/Examiner, Art Unit 3785